Citation Nr: 0329322	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-17 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss, dry 
eyes.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for fluid in the ears.  

4.  Entitlement to service connection for respiratory 
disability to include colds, cough, strep, pharyngitis, and 
bronchitis.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease with indigestion and gall bladder pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 1999, a 
statement of the case was issued in June 1999, and a 
substantive appeal was received in September 1999.  The 
veteran originally requested to appear at a Board hearing, 
however, in January 2003, he withdrew that  request.  

By rating decision dated in March 2000, the RO in part denied 
a rating in excess of 20 percent for the service-connected 
gout.  The veteran submitted a notice of disagreement with 
the March 2000 decision in April 2000.  In June 2002, the RO 
issued a statement of the case for the gout issue.  The 
veteran did not, however, submit a substantive appeal to 
perfect his appeal within the applicable time limits.  See 
38 C.F.R. § 20.302.  The Board finds the issue of entitlement 
to a rating in excess of 20 percent for gout is no longer in 
appellate status.  

With regard to the service-connected gout rating, the Board 
notes the RO denied a rating in excess of 20 percent in a 
March 2000 rating decision.  The veteran filed a notice of 
disagreement and, in a May 2002 decision, the RO granted an 
increased rating to 40 percent.  The veteran was informed of 
the 40 percent evaluation in a June 2002 statement of the 
case.  However, a June 2002 rating decision listed the 
service-connected gout as having a 30 percent evaluation.  
The RO should review the gout rating to ensure the correct 
rating has been applied.  

The issues of entitlement to service connection for vision 
loss, dry eyes, fluid in the ears, and for respiratory 
disability to include colds, cough, strep, pharyngitis, and 
bronchitis will be addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran currently suffers from tinnitus related to 
his active duty service.

2.  The veteran currently suffers from gastroesophageal 
reflux disease related to his active duty service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  Gastroesophageal reflux disease was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for tinnitus.  

The Board finds that service connection is warranted for 
tinnitus.  A service medical record dated in January 1998 
includes a reference to intermittent tinnitus.  On VA audio 
examination in January 1999, the veteran complained of a 
moderate occasional buzzing tinnitus.  The tinnitus was 
normally bilateral, but slightly louder in the left ear.  The 
tinnitus occurred several times per week for a short 
duration.  The report of a February 1999 VA ear disease 
examination indicates the veteran complained of bilateral 
tinnitus.  The pertinent diagnosis was tinnitus of an unknown 
cause.  As there is evidence of tinnitus during active duty 
and evidence of current tinnitus, the Board finds that 
service connection is warranted.  

Entitlement to service connection for gastroesophageal reflux 
disease.

In July 1997 during his active duty service, the veteran 
sought treatment for a pain in the left side of the mid 
sternum.  He indicated that he had had symptoms like that 
before but they were more intense.  The assessment was rule 
out costalcondrititis versus gastroesophageal reflux disease.  
An April 1998 service medical record includes an assessment 
of questionable gastroesophageal reflux disease.  A Report of 
Medical Assessment dated in January 1998 includes a reference 
to gastroesophageal reflux disease which was controlled on 
medication.  On VA examination in February 1999, the veteran 
complained of experiencing gastroesophageal reflux disease 
for five or six years.  An upper gastrointestinal examination 
was negative.  The pertinent diagnosis was gastroesophageal 
reflux disease.  Based on this evidence, the Board finds that 
service connection is warranted for gastroesophageal reflux 
disease as manifested during active duty service  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes the veteran has not been informed of the 
provisions of the VCAA.  However, in view of the favorable 
decisions regarding the tinnitus and gastroesophageal reflux 
disease claims, there is no detriment to the veteran by the 
Board's proceeding with adjudication of the issues at this 
time.  


ORDER

Service connection for tinnitus is warranted.  Service 
connection for gastroesophageal reflux disease is warranted.  
To this extent, the appeal is granted subject to the laws and 
regulations pertaining to monetary awards.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
A review of the claims file indicates that the veteran has 
not been provided the requisite notice and assistance 
required by the VCAA.  With regard to the remaining issues, 
the Board finds a remand is required to comply with this 
legislation.  

The veteran's representative has alleged in his October 2003 
Appellant's Brief that the disorders on appeal were due to 
service in Southwest Asia during the Persian Gulf War.  A 
review of the claims file reveals that, while the veteran 
served during the appropriate time period, there is no 
evidence that the veteran actually served in Southwest Asia.  
The Bureau of Naval Personnel was unable to verify such 
service and the veteran failed to respond to a January 1999 
request by the RO for information pertaining to his Persian 
Gulf claims.  Clarification from the veteran regarding any 
service in Southwest Asia is appropriate in view of the need 
to return the case for VCAA notice.  

It is also not clear whether the veteran's entire service 
medical records have been obtained.  The Board notes there 
are no service entrance or exit examinations of record.  The 
Board finds the RO should determine if the veteran's complete 
service medical records have been obtained and, if not, they 
should obtain the records and associate them with the claims 
file.  

With regard to the eye claims, the Board notes the veteran 
was treated for conjunctivitis and meibomitis secondary to 
dry eyes during active duty.  On VA examination in February 
1999, allergic conjunctivitis was noted along with dry eyes.  
The Board finds a VA examination is required in order to 
determine if there is a link between the currently existing 
eye symptomatology and the symptomatology noted during the 
veteran's active duty service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should determine if the 
veteran's complete service medical 
records have been associated with the 
claims file and, if not, steps should be 
taken to obtain this evidence through 
official channels.

3.  The RO contact the veteran to clarify 
if he is claiming service in Southwest 
Asia during the Persian Gulf War.  If so, 
appropriate action to verify such service 
should be accomplished. 

4.  The veteran should be afforded a VA 
examination by an appropriately qualified 
healthcare professional to determine the 
nature, extent and etiology of any vision 
problems found on examination.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  All necessary 
testing should be accomplished.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran current 
experiences vision problems which were 
manifested during his active duty 
service.  If the examiner cannot offer a 
requested opinion without engaging in 
speculation that fact should be noted and 
a rationale should be provided.

5.  After the completion of the above, 
the RO should review the expanded record 
and readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



